DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,032,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 5/13/2022 was considered. Applicant claims a computer-implemented method comprising: receiving, from a first device, input audio data representing first speech; determining first stored data associated with the first device, the first stored data corresponding to a voice of a first user; processing the input audio data with respect to the first stored data to determine the first speech was spoken by the first user; performing speech processing using the input audio data to determine a request; determining the request corresponds to a first component configured to perform an action in response to the request; sending, to the first component, an indication corresponding to the request; and sending, to the first component, an indication corresponding to the first user.  A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,032,451 has been reviewed and is accepted. Therefore the outstanding Obviousness type Double Patenting rejection is withdrawn. Claims 21-40 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 7 of the response, filed 5/13/2022, with respect to 21-40, have been fully considered and are persuasive.  The Obviousness type Double Patenting Rejection of claims 21-40 has been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658